NUMBER 13-22-00458-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


TYRONE DEWAYNE AMOS,                                                        Appellant,

                                               v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.


                          MEMORANDUM OPINION

               Before Justices Longoria, Hinojosa, and Silva
                  Memorandum Opinion by Justice Silva

      Appellant Tyrone DeWayne Amos, proceeding pro se, attempts to appeal the

denial of a pre-trial writ of habeas corpus heard by the trial court on September 23, 2022.

On October 6, 2022, the Clerk of the Court notified appellant that there was no final,

appealable order, requested correction of this defect if possible, and advised appellant

that the appeal might be dismissed if the defect was not corrected within thirty days. See
TEX. R. APP. P. 37.1. Appellant did not respond to the Clerk’s notice or otherwise correct

the defect. The district clerk’s office has subsequently informed the Court that the trial

court did not sign a written order denying the pre-trial writ of habeas corpus.

       “[T]he trial court’s oral pronouncements on the record do not constitute appealable

orders.” State v. Wachtendorf, 475 S.W.3d 895, 904 (Tex. Crim. App. 2015). “Only a

writing suffices.” State v. Sanavongxay, 407 S.W.3d 252, 258 (Tex. Crim. App. 2012).

Further, a docket sheet entry does not constitute a signed, written order or a final

judgment. See State v. Garza, 931 S.W.2d 560, 562 (Tex. Crim. App. 1996); State v.

Atkinson, 541 S.W.3d 876, 880 (Tex. App.—Houston [14th Dist.] 2017, no pet.); State v.

Shaw, 4 S.W.3d 875, 878 (Tex. App.—Dallas 1999, no pet.). In accordance with these

principles, we lack jurisdiction over an oral ruling denying a pretrial application for writ of

habeas corpus. See Ex parte Wiley, 949 S.W.2d 3, 4 (Tex. App.—Fort Worth 1996, no

writ); see also Ex parte Harper, No. 08-21-00215-CR, 2022 WL 594147, at *1 (Tex.

App.—El Paso Feb. 28, 2022, no pet.) (mem. op., not designated for publication)

(dismissing an appeal from a denial of a pretrial application for writ of habeas corpus in

the absence of a written order); Ex parte Terry, No. 12-20-00006-CR, 2020 WL 827591,

at *1 (Tex. App.—Tyler Feb. 19, 2020, no pet.) (mem. op., not designated for publication)

(per curiam) (same).

       The Court, having examined and fully considered the documents on file and the

applicable law, is of the opinion that we lack jurisdiction over this attempted appeal. See

Ex parte Wiley, 949 S.W.2d at 4; see also Ex parte Harper, 2022 WL 594147, at *1; Ex




                                              2
parte Terry, 2020 WL 827591, at *1. Accordingly, we dismiss this appeal for lack of

jurisdiction.

                                                         CLARISSA SILVA
                                                         Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
1st day of December, 2022.




                                        3